Title: To Thomas Jefferson from Theodore Peters, 3 March 1801
From: Peters, Theodore
To: Jefferson, Thomas



Sir
Washington 3d. March 1801.

Encouraged by a Number of respectable Citizens of the United States and particularly by Some of the Members of Congress, I take the liberty to lay before You a short but true and Sincere Statement of my Situation and the relations I stand in with the American Merchants; if the merits of it may be deemed worth Your Attention, I beg leave to produce the unquestionable Vouchers in Support of my assertions: Your moments being taken up with more Important Matters I rely on Your goodness and Indulgence in forgiving me for Intruding upon them.
From the bottom of my heart I Join the good people of the United States in their Joy on your Election to the Presidential Chair, Your talents, Virtues and Ardent Zeal for the happyness of this Extensive Country have placed you there, may your exertions be crowned with Success and the people of This Country under Your administration arrive to a Degree of happyness hitherto Unknown Among Nations!
Accept the homages of my Sincere respect and high esteem and believe me truly
Sir Your humble and most Obed Servant

Theodore Peters

